United States Court of Appeals
                      For the First Circuit

No. 13-1022

                        PATRICK J. HANNON,

                            Plaintiff,

                                v.

                         CITY OF NEWTON,

                            Defendant.


                    UNITED STATES OF AMERICA,

                   Interested Party, Appellant,

                                v.

                  COMMONWEALTH OF MASSACHUSETTS;
                         RITA S. MANNING,

                  Interested Parties, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                              Before

                       Lynch, Chief Judge,
              Thompson and Kayatta, Circuit Judges.


          Anthony T. Sheehan, Attorney, Tax Division, Department of
Justice, with whom Teresa E. McLaughlin, Attorney, Tax Division,
Department of Justice, Kathryn Keneally, Assistant Attorney
General, and Carmen M. Ortiz, United States Attorney, were on
brief, for appellant.
          Thomas J. Flannagan, with whom MacLean Holloway Doherty
Ardiff & Morse, P.C. was on brief, for appellee.



                        February 28, 2014




                               -2-
            LYNCH, Chief Judge. This case presents an issue of first

impression concerning the authority under federal law of the

Internal Revenue Service to discharge a portion of its tax liens on

a piece of real property taken by eminent domain in exchange for

payment from that taking while asserting the remaining value of its

liens on any proceeds that the taxpayer obtains in a state post-

taking suit for undercompensation damages.     The Internal Revenue

Code, 26 U.S.C. § 6325(b)(2)(A), gives the IRS discretion to

discharge property from a tax lien if the IRS is paid an amount,

"which shall not be less than the value" of its interest in that

property.   We conclude that the IRS discharge under this provision

did not surrender the government's tax lien on the proceeds of the

taxpayer's post-taking suit.      We reverse the district court's

determination to the contrary.     Hannon v. City of Newton, 820 F.

Supp. 2d 254, 258, 261 (D. Mass. 2011).

            We quickly summarize both the issue and our conclusions.

In the spring of 2007, Patrick J. Hannon owed the United States

over $4 million for unpaid taxes, and the IRS held tax liens for

that sum against his property, including a parcel of land he owned

at 20 Rogers Street in Newton, Massachusetts.     In March 2007, the

City of Newton, seeking to take the 20 Rogers Street property by

eminent domain, asked the IRS to assist it by discharging that

parcel from tax liens, thus avoiding any question as to Newton's

power to take the property free of those liens.      On May 4, 2007,


                                 -3-
the IRS discharged that specific parcel of land (20 Rogers Street)

from its tax lien under 26 U.S.C. § 6325(b)(2)(A) in a Certificate

of Discharge.   That Certificate expressly stated that it "sav[ed]

and reserv[ed] . . . the force and effect of said tax lien against

and upon all other property or rights to property to which said

lien is attached, wheresoever situated."

          Three days later, on May 7, 2007, Newton paid $2.3

million to take Hannon's property at 20 Rogers Street by eminent

domain. The IRS had authorized the tax lien discharge on 20 Rogers

Street upon its receipt of $57,214.55, which was its estimate of

what would remain of the $2.3 million paid by Newton after the

mortgagee, a senior creditor, was paid in full.

          Following   the   taking,    on    November   10,   2008,   Hannon

exercised his statutory right under Massachusetts eminent domain

law to sue Newton in state court, claiming that Newton had not

sufficiently compensated him for taking his property.            See Mass.

Gen. Laws ch. 79, § 8A.     He was awarded $420,000 as damages for

undercompensation on July 6, 2010.          Both the government1 and Rita

S. Manning, a lower-priority creditor who had obtained a judgment

against Hannon, intervened in this land damages suit and asserted

priority to receive the damages award.         The government removed the



     1
       Although the IRS issued the Discharge Certificate at issue
in this case, the federal government, not the IRS, intervened in
Hannon's land damages suit because the IRS holds tax liens "in
favor of the United States." 26 U.S.C. § 6321.

                                 -4-
case to federal court, and both the government and Manning moved

for summary judgment on the question of whose lien had priority.

The district court entered summary judgment in favor of Manning,

holding that the IRS's decision to discharge 20 Rogers Street from

federal tax liens in exchange for payment from the taking also

meant the government had relinquished any tax lien on the later

damages award.

             There is no dispute that before the taking and the filing

of the IRS Certificate, Manning's judgment lien was junior to the

government's tax lien.       The question of law before us is whether

the IRS Certificate issued under § 6325(b)(2)(A), read in light of

§ 6325(b)(3), released or abandoned any claims the IRS had on the

post-taking proceeds awarded to the taxpayer under Mass. Gen. Laws

ch. 79, § 8A.     We hold the IRS lien on those post-taking proceeds

is valid and so senior.          As a result, we reverse and direct the

district court to enter summary judgment in the government's favor.

                                      I.


A.           The Discharge of the Real Property at 20 Rogers Street
             from Federal Tax Liens

             On   August   23,    2002,    Hannon   purchased      a    1.5    acre

beachfront    residence    located    at    20   Rogers   Street       in   Newton,

Massachusetts for $3,000,000.        That same day, Merrill Lynch Credit

Corp. recorded its purchase money mortgage in the amount of

$1,950,000 against the property.


                                      -5-
               Meanwhile, Hannon never paid his federal income tax and

other federal taxes assessed against him for the years 1999, 2000,

and 2001, even after the IRS had issued a notice and demand for

payment of those taxes. Due to this outstanding tax liability, the

IRS recorded notices in February 2003 of federal tax liens against

Hannon's real property in the Middlesex County Registry of Deeds

for taxes owed from years 1999 to 2001, totaling $5,447,154.                      See

Mass.       Gen.   Laws   ch.   36,   §   24    ("Notice     of    a    federal   tax

lien . . . on any real property or fixtures shall be filed with the

register of deeds of the county in which such real property or

fixtures are situated.").         Hannon's Newton, Massachusetts property

is located in Middlesex County.

               The IRS also recorded notices, in late January and early

February 2003, of federal tax liens against Hannon's personal

property for the same amount in the District Court for the District

of Massachusetts.2

               About   two   years    later,    on   March   17,       2005,   Manning

obtained a judgment against Hannon in the amount of $103,333.33.

On June 9, 2005, she obtained an execution for that amount against

Hannon's "goods, chattels or land," which she recorded at the



        2
        The Internal Revenue Code directs the IRS to file notices
of federal tax liens against personal property in the District
Court for the judicial district in which the personal property is
located whenever state law has not designated a different filing
forum, as is the case in Massachusetts.           See 26 U.S.C.
§ 6323(f)(1)(B).

                                          -6-
Middlesex Registry of Deeds on June 28, 2005.           The IRS liens were

obviously recorded first.

            In   2007,   Newton   sought   to   take   Hannon's   beachfront

property on 20 Rogers Street by eminent domain. Newton intended to

fix an unstable retaining wall on the property that abutted

Newton's public beach area and that posed a public safety risk to

swimmers.    As a result, on March 26, 2007, Newton submitted an

application to the IRS to discharge 20 Rogers Street from the

federal tax liens. Newton informed the IRS that it was waiting for

the IRS to approve the discharge before Newton's Board of Aldermen

convened for a final vote on the draft order of taking.

            Newton's application for a discharge certificate complied

with the IRS requirements that it: a) describe the property from

which it sought to remove the federal tax lien; b) provide the

address of the real property; c) identify the basis for the

discharge under 26 U.S.C. § 6325; and d) submit a professional

appraisal of the property completed by a disinterested third

party.3   See IRS Form 14135 (June 2010).       The appraisal that Newton

submitted valued the property at $2.3 million.

            The IRS knew that Hannon believed that his property was

worth more than Newton's $2.3 million estimate and that Newton had

a budget limit of $2.3 million to acquire that property.              Under


     3
        The application form solicits different information from
the applicant depending on the subsection of § 6325 that forms the
basis of the application.

                                    -7-
Massachusetts law, a city is authorized to take privately owned

"real estate or any interest therein" by eminent domain.       Mass.

Gen. Laws ch. 79, §§ 1, 2; Lichoulas v. City of Lowell, 937 N.E.2d

65, 69-70 (Mass. App. Ct. 2010).        Upon recording an order of

taking, the city acquires title to the property designated in that

order, and a right to damages vests in the former owner of the

property taken.   See Mass. Gen. Laws ch. 79, § 3.   As a result, the

city is required to pay a "reasonable amount" for the condemned

property.    See id. § 8A.   This amount can be accepted by the owner

as either a settlement for all damages owed for the taking or

merely as a "payment pro tanto," which preserves the right "to

claim a larger sum by proceeding before an appropriate tribunal"

for an assessment of damages within three years of the taking. Id.

§§ 8A, 16.     Hannon took the $2.3 million sum as a payment pro

tanto.

            To facilitate the taking as Newton requested, the IRS

approved the discharge of 20 Rogers Street from federal tax liens

on May 4, 2007, well aware that the property might be worth more

than the $2.3 million that Newton was able to pay for it, and that

there could be a post-taking claim by Hannon for a larger sum.

According to the IRS's notes from April 2007, the IRS issued the

Discharge Certificate because it believed its tax liens would

follow any proceeds that Hannon would obtain if he successfully

sued Newton for additional damages.


                                  -8-
          The Certificate of Discharge, contained in relevant part

in the Appendix, discharged 20 Rogers Street, "[a] certain parcel

of land more fully described at the Registry of Deeds," from

federal tax liens while "saving and reserving, however, the force

and effect of said tax lien[s] against and upon all other property

or rights to property to which said lien[s] [are] attached,

wheresoever situated."   The discharge was issued pursuant to 26

U.S.C. § 6325(b)(2)(A), which permits the Secretary of Treasury to

issue a certificate of discharge with respect to a certain property

if:

          there is paid over to the Secretary in partial
          satisfaction of the liability secured by the
          lien an amount determined by the Secretary,
          which shall not be less than the value, as
          determined by the Secretary, of the interest
          of the United States in the [property] to be
          so discharged[.]


26 U.S.C. § 6325(b)(2)(A).    The sum the IRS obtained from the

eminent domain proceeding was only in partial satisfaction of the

total tax lien.

          The IRS calculated that it would get only $57,214.55 from

the initial $2.3 million pro tanto payment after Merrill Lynch, a

senior secured creditor, was paid in full, and so the Certificate

discharged 20 Rogers Street in exchange for a payment of that sum.

As it turned out, on May 11, 2007, Newton paid the IRS $60,692.83

-- more than the $57,214.55 listed in the Discharge Certificate --

because Merrill Lynch's outstanding mortgage balance was less than

                               -9-
expected.     This allocation accorded with the IRS's belief that it

was entitled to all "remaining funds by virtue of its [federal tax

liens]" after payment of the senior mortgage, regardless of the

specific amount listed in the Discharge Certificate.

              Newton issued its order of taking on May 7, 2007, by

which it acquired 20 Rogers Street by eminent domain in exchange

for a $2.3 million damages award.            The IRS later recorded the

Discharge Certificate in the Middlesex County Registry of Deeds on

July 17, 2007.     The Certificate was explicit that it applied only

to real property located at 20 Rogers Street, so the IRS did not

record   the     Certificate   of   Discharge     in    the   District   of

Massachusetts District Court, where it must file tax lien notices

for personal property.

B.            Procedural History

              On November 10, 2008, a little over a year after the

taking, Hannon sued Newton in Middlesex County Superior Court,

asserting that the damages award was inadequate compensation for

the taking of 20 Rogers Street.            See Mass. Gen. Laws. ch. 79,

§§ 8A, 16.     Manning intervened in this land damages suit on May 14,

2010, and the IRS served a notice of levy to attach to any judgment

against Newton on May 19, 2010.

              On July 6, 2010, the Superior Court entered judgment in

favor    of    Hannon,   awarding    him     $420,000    in   damages    for

undercompensation and $31,245.72 in interest.           On October 4, 2010,


                                    -10-
Newton paid $451,649.82 into the registry of the court, and

$151,761.73 of the interpleaded funds were paid to Hannon's counsel

with   the    consent   of   all   parties,   leaving   $299,888.09   to   be

distributed.

             The government moved to intervene in this post-taking

undercompensation suit on December 3, 2010.             The Superior Court

granted the government's motion on December 7, 2010, based on the

federal tax liens, and the government later removed the case to

federal court.     As of November 1, 2010, Hannon's outstanding tax

liability totaled $7,307,687.          Only the government and Manning

timely asserted an interest in these undercompensation damages, and

the government moved for summary judgment, asserting that its tax

liens had priority over Manning's judgment lien and that the

Discharge Certificate only applied to real property located at 20

Rogers Street and not to any additional damages recovered by

Hannon.      Manning opposed the motion and cross-moved for summary

judgment.

             In an October 24, 2011 memorandum and order, the district

court granted summary judgment in favor of Manning.           The district

court, in a theory it advanced sua sponte, held that by proceeding

under 26 U.S.C. § 6325(b)(2)(A), the IRS had discharged the

government's lien on any proceeds from the taking other than

$57,214.55, the amount listed in the Discharge Certificate as the

value of its interest in 20 Rogers Street.        Hannon, 820 F. Supp. 2d


                                     -11-
at 258, 261.      It reasoned the government had to elect between

§ 6325(b)(2)(A) and § 6325(b)(3), and by opting for the former had

relinquished its right to any undercompensation damages.                 The

government's failure to comply with the § 6325(b)(3) procedure, the

district court reasoned, surrendered the priority of its tax liens

to the additional damages paid to the taxpayer in his post-taking

suit.   Id. at 257-58.

           The   district   court    also   noted     that   Massachusetts's

eminent domain law treats the right to sue for damages, and any

award   resulting   from    that    suit,   as    a   substitute   for   and

representation of the land that was taken.            Manning had priority

because the IRS had discharged its lien on the land, whereas

Manning had not.    Id. at 259-61.      As a result, the district court

issued a judgment awarding Manning $103,333.33, the amount of her

judgment lien, out of the undercompensation damages with the

remainder distributed to the government "as an unsecured creditor."

Id. at 261.

           On    November   21,     2011,   the     government   moved   for

reconsideration, arguing: (1) that its federal tax liens attached

to Hannon's undercompensation damages regardless of its discharge

of 20 Rogers Street under 26 U.S.C. § 6325(b)(2)(A); and (2) that

the district court had misinterpreted 26 U.S.C. § 6325(b)(3).            The

district court denied this motion on September 24, 2012. It agreed

with the government that the feasibility of a discharge pursuant to


                                    -12-
§ 6325(b)(3) was doubtful in this case.         Hannon v. City of Newton,

No. 11-10021-DPW, 2012 WL 4390527, at *6 (D. Mass. Sept. 24, 2012).

However, the court explained that this did not alter its conclusion

that § 6325(b)(3) means that use of § 6325(b)(2)(A) implicitly

discharges any lien on post-taking proceeds.              Id. at *5-*6.     It

also reasoned the IRS could have chosen to do nothing at all in the

eminent domain proceedings to preserve its rights.            Id. at *6.

            The government timely appealed.

                                   II.

            This court reviews a grant of summary judgment de novo.

Colon v. Tracey, 717 F.3d 43, 49 (1st Cir. 2013).             Neither party

points to any disputed facts.           Further, the issues here involve

statutory interpretation questions, subject to de novo review. See

United States v. Strong, 724 F.3d 51, 55 (1st Cir. 2013).

A.          Scope of the Discharge of Property from Federal Tax Liens
            Under § 6325(b)(2)(A)

            Under federal law, if a person, such as Hannon, fails to

pay federal taxes despite a demand for payment, tax liens "in favor

of the United States" automatically attach to all of that person's

"property and rights to property, whether real or personal."                26

U.S.C. § 6321.     We emphasize the lien is not only attached to

property,   but   also   to   "rights    to   property,    whether   real   or

personal." Id. "Stronger language could hardly have been selected

to reveal a purpose to assure the collection of taxes." Glass City

Bank of Jeanette, Pa. v. United States, 326 U.S. 265, 267 (1945).

                                   -13-
As a result, federal tax liens attach to property acquired by the

delinquent taxpayer at "any time during the life of the lien." Id.

at 268; see also 26 U.S.C. § 6322 ("[T]he lien imposed by [§] 6321

shall arise at the time the assessment [for taxes] is made and

shall continue until the liability for the amount so assessed

. . . is satisfied or becomes unenforceable by reason of lapse of

time.").

            Amidst this backdrop, § 6325(b) grants the IRS discretion

to discharge specific property from federal tax liens under certain

circumstances. See 26 U.S.C. § 6325(b); 26 C.F.R. § 301.6325-1(b).

Most discharges occur to facilitate the transfer of encumbered

property.    The IRS's application process for discharges reflects

this reality.

            For example, the application form allows either the

delinquent taxpayer or the purchaser/transferee of the taxpayer's

property to apply for a discharge certificate.       Applicants must

describe "how and when the taxpayer will be divested of his/her

interest in the property" and attach the sales contract and

proposed closing statement, if possible.       IRS Form 14135 (June

2010).     As a result, and consistent with the broad language of

§ 6321, the purpose of almost every discharge is to carve out of

the tax lien only the specific property or part of property which

a delinquent taxpayer will no longer own in exchange for payment of

that interest which is discharged.


                                 -14-
           To that end, § 6325(b)(2) provides in relevant part:

           Subject to such regulations as the Secretary
           [of Treasury] may prescribe, the Secretary may
           issue a certificate of discharge of any part
           of the property subject to the lien if--

                  (A) there is paid over to the
                  Secretary in   p a r t i a l
                  satisfaction of the liability
                  secured by the lien an amount
                  determined by the Secretary,
                  which shall not be less than the
                  value, as determined by the
                  Secretary, of the interest of
                  the United States in the part to
                  be so discharged . . . .

                  In determining the value of the
                  interest of the United States in
                  the part to be so discharged,
                  the   Secretary    shall    give
                  consideration to the value of
                  such part and to such liens
                  thereon as have priority over
                  the lien of the United States.

26 U.S.C. § 6325(b)(2)(A) (emphases added).

           A fundamental purpose of § 6325(b)(2)(A) is to give clear

title to the purchaser.    Nothing in § 6325(b)(2)(A) purports to

discharge any property other than the specific property or portion

of a property that is discharged from tax liens in a discharge

certificate.   A properly recorded certificate of discharge issued

pursuant to any subsection of § 6325(b) is "conclusive that the

property covered by such certificate is discharged from the [tax]

lien."   Id. § 6325(f)(1)(B).   This makes clear that the particular

subsection of § 6325(b) that authorizes the discharge does not



                                 -15-
operate to define that discharge.        Rather, the language of the

certificate controls.

             Here,   the   Discharge   Certificate   was   precise   and

discharged only 20 Rogers Street, Newton, Massachusetts, defined as

"[a] certain parcel of land more fully described at the Registry of

Deeds, Southern Middlesex, State of Massachusetts in Book 36209,

Page 167."    Of the "bundle of sticks" or collection of rights that

comprised Hannon's ownership of 20 Rogers Street, see United States

v. Craft, 535 U.S. 274, 278-79 (2002), the Certificate discharged

only a specific piece of real property that Hannon was parting with

and Newton was taking.     It did not discharge the other sticks that

made up Hannon's ownership interest in 20 Rogers Street, such as

his contingent rights to property if that parcel of land was taken

by eminent domain; these included the right to receive an initial

damages award, which accrued after the parcel of land was taken by

eminent domain, and the right to sue for more damages if Hannon

deemed the initial award inadequate.       Were there any doubt as to

the limited scope of the discharge, the Certificate saved and

reserved the "force and effect of [said] tax lien[s] against and

upon all other property or rights to property to which said lien is

attached, wheresoever situated."       (emphasis added).

             Nor was the scope of the discharge limited here by

§ 6325(b)(2)(A)'s instruction that the IRS receive a payment worth

"not . . . less than the value . . . of [its] interest" in the


                                  -16-
property discharged.        That instruction constitutes a precondition

to    the   IRS's    exercise   of    discretion       to   issue   a    discharge

certificate. It directs the IRS not to discharge property for less

than what it calculates as the value of its interest in that

property.     It does not modify the scope of the discharge beyond

what is expressly included in the Certificate.4                     Nor does it

prevent the government's liens from attaching to any surplus in the

initial pro tanto payment, and the government enforced its liens on

that payment when it received $60,692.83, an amount that exceeded

the specified § 6325(b)(2)(A) payment of $57,214.55.                     In short,

§    6325(b)(2)(A)    is   entirely   consistent       with   the   government's

actions here and fully authorized them.

             Manning's     argument   is   that    a    different       subsection,

§ 6325(b)(3), must be read with § 6325(b)(2)(A) and that it imposes

limits on what may be discharged under § 6325(b)(2)(A).                    Section

6325(b)(3) states:

             Subject to such regulations as the Secretary
             may prescribe, the Secretary may issue a
             certificate of discharge of any part of the
             property subject to the lien if such part of
             the property is sold and, pursuant to an
             agreement with the Secretary, the proceeds of
             such sale are to be held, as a fund subject to
             the liens and claims of the United States, in
             the same manner and with the same priority as
             such liens and claims had with respect to the
             discharged property.


       4
        Section 6325(b)(2)(A) does not address what happens in
cases where the IRS has accepted less than its interest in the
property at the time of discharge due to fraud.

                                      -17-
26 U.S.C. § 6325(b)(3).         Manning argues that because § 6325(b)(3)

expressly articulates a way to discharge property while maintaining

an interest in the proceeds from the sale of that property, whereas

§ 6325(b)(2)(A) requires the government to receive a specified

payment in exchange for the discharge, § 6325(b)(2)(A) implicitly

extinguishes the government's lien on any proceeds that exceed that

payment.       This argument misconstrues the relationship between

subsections (b)(3) and (b)(2)(A).             Both the plain language of the

statute and the legislative history of these sections make clear

the argument is wrong. In fact, § 6325(b)(3) addresses a different

problem, not present here, and does not affect the operation of

§ 6325(b)(2)(A) on these facts.          Rather, subsection (b)(3) applies

to allow the resolution of disputes where the priority of the IRS

liens    is   disputed      before   transfer     of   the    property   from    the

taxpayer.     That is not this situation.

              To   begin,    interpreting     §   6325(b)(2)(A)     in   light    of

§ 6325(b)(3) is a dubious undertaking because Congress enacted

§ 6325(b)(3) in 1966, long after § 6325(b)(2)(A) was adopted,5 in

order to address a specific situation.                 At that time, Congress

noted that a predecessor version of § 6325(b)(2)(A) existed under

which the IRS could discharge property if it is paid the value of

the government's interest in that property.                  Federal Tax Lien Act


     5
        The similarly worded predecessor to § 6325(b)(2)(A) was
enacted as Section 509 of the Revenue Act of 1934, ch. 277, 48
Stat. 680, 757-58.

                                       -18-
of 1966, H.R. Rep. No. 89-1884 (1966).             However, no procedure then

existed to facilitate the transfer of encumbered property where

lienors of that property disputed the priority of their liens. So,

Congress enacted subsection (b)(3) as a "new procedure [to] aid in

the disposition of property where a dispute exists among competing

lienors, including the United States, concerning their rights to

specific property."        Id.    In this way, § 6325(b)(3) enables a sale

of encumbered property without the immediate distribution of the

proceeds from that sale to lienholders.                It also ensures that

federal tax liens remain attached to sale proceeds while a priority

dispute ensues even if the taxpayer loses his interest in those

proceeds.        Section     7426(a)(3),      in    turn,   coordinates   with

§ 6325(b)(3) by allowing competing lienors to sue the United States

to resolve priority disputes concerning "property [that] has been

sold pursuant to an agreement described in [§] 6325(b)(3)."                26

U.S.C. § 7426(a)(3).

            On   appeal,         Manning   adopts    the    district   court's

interpretation of § 6325(b)(2)(A) in light of § 6325(b)(3).               The

district court reasoned that because § 6325(b)(3) sets forth a

specific mechanism for maintaining liens on proceeds from the sale

of discharged property, the government's failure to use that

mechanism surrendered its liens on proceeds resulting from the




                                       -19-
post-taking suit for undercompensation in this case.6         Hannon, 820

F. Supp. 2d. at 257-58.     In other words, the district court read

subsection (b)(3) as implicitly limiting the government's power

under subsection (b)(2).         This misapprehends the congressional

purpose behind § 6325(b)(3).

           It was an error of law to interpret subsection (b)(3) as

providing the exclusive means for maintaining liens on the proceeds

of post-taking compensation proceedings.        Section 6325(b)(3) (in

concert with § 7426(a)(3)) does no more than create a useful

procedure to facilitate the sale of encumbered property when there

is a dispute as to the priority of federal tax liens.         Rather than

delay the sale (and risk losing it) during the time it takes to

resolve   priority   disputes,    §§   6325(b)(3)   and   7426(a)(3)   give

lienors the option to move their dispute to the proceeds of the

sale and resolve it through litigation if need be.           Where, as in

this case, there was no priority dispute when the IRS discharged 20




     6
        The district court relied on three out-of-circuit district
court    decisions   it    found    persuasive   in    interpreting
§ 6325(b)(2)(a). See Hannon, 2012 WL 4390527, at *6-*7; Hannon,
820 F. Supp. 2d. at 257-58.      None of these cases involved the
taking of property by eminent domain. See Estate of Frazier v.
Dist. Dir., IRS, No. 1:91-CV-1877-JTC, 1992 WL 472026 (N.D. Ga.
Oct. 14, 1992); In re Miller, 98 B.R. 110 (Bankr. N.D. Ga. 1989);
United States v. Holtzclaw, Civil No. S-84-403 MLS, 1988 U.S. Dist.
LEXIS 16355 (E.D. Cal. Dec. 12, 1988). To the extent they support
the district court's interpretation of § 6325(b)(2)(A), we disagree
with their reasoning on this issue of law for the same reasons we
reject the district court's statutory interpretation.

                                   -20-
Rogers Street, use of § 6325(b)(3) was not compulsory to accomplish

the discharge.   Nor was it practicable.7

           Manning does not and cannot dispute that before the IRS

had discharged 20 Rogers Street from a portion of the federal tax

liens, the IRS's federal tax liens of over $4 million had priority

over Manning's judgment lien.   In this case, the IRS had properly

filed its notices of federal tax liens against Hannon's real and

personal   property,   in   compliance   with    both   federal   and

Massachusetts law, by February 2003.8       Manning did not file her

judgment lien in the Middlesex County Registry of Deeds until June

28, 2005, clearly making her interest junior to the federal tax

liens.




     7
          The IRS can unilaterally implement a § 6325(b)(2)
discharge.    By contrast, § 6325(b)(3) requires the IRS and
competing lienors to agree in writing to hold the proceeds from a
sale of encumbered property in escrow. See 26 U.S.C. § 6325(b)(3);
26 C.F.R. § 301.6325-1(b)(3); Discharge Instructions, IRS Pub. 783
(June 2010). Absent a priority dispute, Merrill Lynch, which was
paid in full out of the initial payment pro tanto, had no incentive
to agree to tie up the proceeds from the eminent domain taking in
escrow. Nor did the IRS.
     8
        Federal law determines the priority that federal tax liens
have against competing liens on a taxpayer's property.          See
Aquilino v. United States, 363 U.S. 509, 513-14 (1960). A federal
tax lien is not valid against other lienholders, including judgment
lien creditors such as Manning, until a notice of federal tax lien
has been filed in the appropriate forum. 26 U.S.C. § 6323(a), (f).
State   law   designates   the   appropriate   forum.     See   id.
§ 6323(f)(1)(A).    If state law is silent as to the appropriate
forum, federal law designates a default forum where the IRS can
file notice to assert the priority of its tax lien.         See id.
§ 6323(f)(B).

                                -21-
           Supreme Court case law establishes that in this case,

where the government's federal tax liens were imposed and recorded

before Manning had recorded her judgment lien against Hannon, the

government's    liens    retain     their      preexisting    priority     to   any

property that Hannon later acquires, including the $420,000 in

undercompensation damages he received in July 2010.                   See United

States v. McDermott, 507 U.S. 447, 455 (1993); Glass City Bank of

Jeanette, Pa., 326 U.S. at 268.

           The unambiguous language of the Certificate and the

statute   resolve    this   case.        The    IRS   could   not   have   waived,

relinquished, or surrendered its remaining tax liens on May 4,

2007, when the IRS issued the Discharge Certificate in this case.

Newton did not take 20 Rogers Street by eminent domain until three

days later on May 7, when it issued an order of taking for that

parcel of land, and the taxpayer's cause of action for additional

compensation arose after May 7.           See Mass. Gen. Laws ch. 79, § 8A;

Truck Terminal Realty Co. v. Bos. Redev. Auth., 339 N.E.2d 891, 891

(Mass. 1976).

B.         Massachusetts Law of Equitable Conversion Does Not
           Remove the Government's Tax Liens from Any Property that
           Was Not Expressly Discharged in a Discharge Certificate

           Manning      argues    that    the    IRS    discharge    encompassed

discharge of the proceeds of a post-taking undercompensation suit

under the state law doctrine of equitable conversion.                 She starts

with the proposition that Massachusetts law treats any damages


                                     -22-
awarded for a taking by eminent domain as a substitute for the land

taken.   See Cornell-Andrews Smelting Co. v. Bos. & P.R. Corp., 95

N.E. 887, 890 (Mass. 1911) ("[C]ompensation paid for land taken by

the exercise of the power of eminent domain in equity represents

the land and is subject to all the rights of persons who had rights

in the land . . . .").      She contends this equitable conversion

doctrine means the government's discharge of 20 Rogers Street from

tax liens also gave up its interest in the later award of post-

taking damages.   In contrast, she argues her liens attached to all

of Hannon's eminent domain damages precisely because she never

discharged her lien on 20 Rogers Street, while the IRS did.   This

argument is wrong on several grounds.

           First, federal law, not Massachusetts law, controls both

the scope the IRS discharge in this case and the attachment of

federal tax liens to Hannon's property and rights to property.

Under controlling federal statutory law, a lien in favor of the

government attaches to "all property and rights to property" held

by a delinquent taxpayer.   26 U.S.C. § 6321 (emphasis added); see

United States v. Rodgers, 461 U.S. 677, 701 (1983). Moreover, once

a federal tax lien is imposed (and recorded), it automatically

attaches to any property that the taxpayer later acquires, such as

Hannon's post-taking undercompensation damages, with the same

priority it had over preexisting junior creditors like Manning.

See McDermott, 507 U.S. at 455.


                                -23-
           Second, a state law doctrine of equitable conversion,

which might define the rights of state law creditors, does not

extend the IRS's discharge of real property located at 20 Rogers

Street to Hannon's post-taking right to sue for undercompensation

damages.   Section 6321 governs whether Hannon's right to sue for

undercompensation damages is a "property or right to property"

subject to the government's federal tax liens.         For example, in

Drye v. United States, 528 U.S. 49 (1999), the IRS had made

assessments against a taxpayer and so had valid tax liens against

all of his property and property rights under § 6321.         Id. at 53.

Six months later, the taxpayer's mother died intestate, and he

exercised his right under Arkansas law to disclaim his inheritance.

This disclaimer treated the taxpayer as if he had predeceased his

mother, directing his share of the estate to his daughter, the next

person in line.       As such, under Arkansas law, the taxpayer's

creditors could not reach the disclaimed property.             Id.     The

Supreme Court held that "the disclaimer did not defeat the federal

tax liens" because Arkansas law had given the taxpayer a valuable

protected right to either inherit his mother's estate or channel

the inheritance to a close relative.       Id. at 52, 60.     As a matter

of   federal   law,   this   substantive   state-delineated    right   was

sufficient to count as a "right to property" under § 6321 to which

federal tax liens attached.      Cf. United States v. Bess, 357 U.S.

51, 56-60 (1958) (holding that delinquent taxpayer's right to


                                   -24-
compel his insurer to pay him cash surrender value of policy

constituted "right to property" under § 6321 subject to federal tax

liens although state law insulated that cash surrender value from

other creditors' liens).

                We look to Massachusetts law only for the purpose of

determining the nature of the substantive rights it grants Hannon

as   to   20    Rogers    Street.      See   Craft,   535     U.S.   at   278-79.

Massachusetts statutory law gives Hannon the right to an initial

payment of a "reasonable amount" if his land is taken by eminent

domain, as well as a right to sue for undercompensation and receive

additional damages for the taking.             Mass. Gen. Laws ch. 79, § 8A.

That ends the state law inquiry under § 6321.

               As a matter of federal law, once Newton took 20 Rogers

Street by eminent domain, Hannon's right to sue for and receive

undercompensation damages for that taking qualifies as "property"

or a "right to property" to which federal tax liens attach, and

Manning    does    not    argue     otherwise.      Rather,    she   claims      that

Massachusetts's          equitable     conversion      doctrine       transferred

creditors' liens on 20 Rogers Street to Hannon's post-taking

undercompensation        damages,     such   that   only    creditors     that   had

existing liens on 20 Rogers Street at the time of the taking could

later claim an interest in those damages.9                 However, § 6321 does


      9
        Manning also argues that the government's discharge of 20
Rogers Street was unnecessary because under Massachusetts law, "an
eminent domain taking in fee simple extinguishes all other

                                        -25-
not put the government on par with other creditors but instead

relates to the taxpayer's interests, allowing federal tax liens to

follow       all   of   the   taxpayer's   state-defined   property   rights

regardless of state law restrictions on others seeking to reach the

same interests.         See United States v. Nat'l Bank of Commerce, 472

U.S. 713, 727 (1985).

               Finally, Manning's argument misstates the relevant state

law.        She claims that due to equitable conversion, Massachusetts

law recognizes only "one continuing interest" in real property and

the statutory right to sue and receive damages when that property

is taken by eminent domain. However, it is Massachusetts statutory

law that divided Hannon's property interests in 20 Rogers Street,

recognizing his right, which arose after the taking of the land, to

receive and sue for eminent domain damages as distinct from his

right to possess the land.         See Mass. Gen. Laws ch. 79, §§ 8A, 16.10


interests in the property." New Eng. Cont'l Media, Inc. v. Town of
Milton, 588 N.E.2d 1382, 1384 (Mass. App. Ct. 1992). The cases on
which Manning relies, however, involve only private parties and so
do not implicate federal tax law.
     The government says this argument is both irrelevant and rests
on a questionable premise that Newton could have removed the
federal tax liens without agreement from the government. It is
unsettled whether Newton might have had to bring a condemnation
suit against the United States under 28 U.S.C. § 2410(a)(4) to
clear title without the actions the IRS took. This squares with
Newton's conduct in this case: Newton requested the discharge
certificate from the IRS and postponed its vote on the final draft
order of the taking until the IRS had approved the discharge of 20
Rogers Street. We need not decide the question.
       10
         In a footnote, Manning asserts that this court should
disregard ten pages of the government's brief because it did not

                                      -26-
                                III.

          Accordingly,   we   reverse   with   instructions   that   the

district court enter summary judgment in the government's favor.




raise those arguments with the district court.     Her failure to
brief this issue waives it. See United States v. Zannino, 895 F.2d
1, 17 (1st Cir. 1990).

                                -27-
                               Appendix

                     Certificate of Discharge:

        Department of the Treasury-Internal Revenue Service
    CERTIFICATE OF DISCHARGE OF PROPERTY FROM FEDERAL TAX LIEN
    (Under Section 6325(b)(2)(A) of the Internal Revenue Code)

WHEREAS, Patrick J & Elizabeth Hannon . . . is/are indebted to
the United States for unpaid internal revenue tax, as evidenced
by:

 Notice of       Recording        Date         Taxpayer          Amount
Federal Tax      Information    Recorded    Identification      Shown on
Lien Serial                                     Number            Lien
   Number
    (A)              (B)           (C)           (D)               (E)
40318073         Book: 37941   02-08-2003                    $2,739,256.88
                 Page: 130
40318586         Book: 38015   02-15-2003                    $2,707,897.12
                 Page: 259
156245104        Book: 42081   02-23-2004                       $17,408.00
                 Page: 591

WHEREAS, to secure the collection of said tax, notice of the lien
of the United States, attaching to all the property and rights to
property of the said taxpayer on account of said tax
indebtedness, was filed with the Registry of Deeds, Southern
Middlesex, State of Massachusetts in accordance with the
applicable provisions of law.

WHEREAS, the lien of the United States, listed above, for
said tax has attached to certain property described as:

20 Rogers Street, Newton, MA

A certain parcel of land more fully described at the Registry
of Deeds, Southern Middlesex, State of Massachusetts in
Book 36209, Page 167.

WHEREAS, the Area Director of Internal Revenue has
determined that the value of the interest of the United
States in the foregoing property, under and by virtue of its
aforesaid tax lien, amounts to the sum of $57,214.55. In
addition, under the provisions of section 6325(d)(2), the
United States subordinates its tax lien to all reasonable and
necessary expenses incurred in connection with the sale of
the property or administration of the sale proceeds and any
interest I have determined will increase the amount realized
and facilitate collection of the tax liability. I have, therefore

                                 -28-
authorized the issuance, under the provisions of section
6325(b)(2)(A) of the Internal Revenue Code, of a certificate
discharging the above-described property from the tax lien of
the United States upon the payment of the sum of
$57,214.55 to be applied in part satisfaction of the liability in
respect of the tax hereinbefore stated which sum has been
paid to be so applied, and the receipt of which sum by me is
hereby acknowledged;

NOW, THEREFORE, THIS INSTRUMENT WITNESSETH, that I, [Collection
Area Director, North Atlantic Area of the Internal Revenue
Service,] charged by law with the duty of collecting and
enforcing the collection of internal revenue taxes due to the
United States, and charged with the assessment hereinbefore
stated, do, pursuant to the provisions of section 6325(b)(2)(A)
of the Internal Revenue Code, discharge the
property heretofore described from the aforesaid tax lien,
saving and reserving, however, the force and effect of said
tax lien against and upon all other property or rights to
property to which said lien is attached, wheresoever situated.

WITNESS my hand at Boston, Massachusetts, on May 4, 2007.

[Signature Omitted]




                              -29-